Title: To Thomas Jefferson from Ebenezer Hazard, with Jefferson’s MS Memoranda, 23 August 1774
From: Hazard, Ebenezer
To: Jefferson, Thomas


                    
                        Sir
                        New-York, August 23, 1774.
                    
                    As the Collection, mentioned in the Proposals annexed, is a Matter of Importance to the Colonies in general, and may answer valuable Purposes, I flatter myself you will think it not unworthy of your Patronage;-and therefore take the Liberty of soliciting your kind Assistance by favouring me with the Use of such suitable Papers, relating to your Colony, as it may be convenient for you to procure.
                    Sir, Your most obedient, And very humble Servant,
                    
                        Eben. Hazard
                    
                    
                        When the Conduct of Individuals in a Community is such as to attract public Attention, others are very naturally led to many Inquiries about them; so when civil States rise into Importance, even their earliest History becomes the object of Speculation. From a Principle of Curiosity, many who have but little, or no Connection with the British Colonies in America, are now prying into the Story of their rise and progress, while others wish for a farther Acquaintance with them, from better, though perhaps more interested Motives. The Means of obtaining this Information are not accessible by every Person, and if they were, are so scattered, that more Time would be necessary for collecting them, than would be requisite for reading them after they were collected.
                        To remove this Obstruction from the path of Science, and at the same Time to lay the Foundation of a good American History, by preserving from oblivion valuable Materials for that Purpose,
                        it is proposed
                        To form a complete Collection of what may be with Propriety stiled,
                        American State Papers.
                        This Collection will begin with the Grant from Henry 7th, to John Cabot, and his Sons for making Discoveries; and will include every important public Paper (such as Royal Grants, Charters, Acts of Parliament, &c. &c.) relating to America, of which either the original, or  authentic Copies can be procured, down to the present Time. The History of the STAMP-ACT, and other Acts of the British Parliament for raising a Revenue among us by internal Taxation;-Resolves of the American Assemblies;-Votes of Town Meetings;—and such political Pamphlets and other fugitive Pieces as are properly connected with the general Design, and are worthy of Preservation, will also be included; and to the Whole will be added an Introduction, containing an Account of the Constitution of the different British American Colonies, and a very copious Index.
                        It is supposed that the Whole may be comprised in five Volumes Octavo, and that the Price of each Volume, well bound and lettered, will not exceed One Dollar and an Half.
                        The Compilation is already begun, and shall be sent to the Press as soon as it can be got ready, and a sufficient Number of Subscribers can be procured. Every Person must see that this Undertaking is attended with many and great Difficulties; and that the Compiler needs, what the Work if well executed will merit, the friendly Assistance of others. He therefore solicits the public Patronage; and as the Work will not only serve to gratify the Curiosity of the inquisitive, but be eminently useful in much more important Points of View, he begs that Gentlemen who are possessed of proper Materials for the Purpose, will be kind enough to favour him with the Use of them, and they shall be carefully returned.—They will be safely forwarded to him, if deposited in the Hands of either of the following Gentlemen, who will also take in Subscriptions, viz.
                        
                            
                                Peter Timothy, Charles Town,
                                
                                South-Carolina.
                            
                            
                                William Davis, Printer, Newbern,
                                
                                North-Carolina.
                            
                            
                                John Dixon, Post-Master, in
                                
                                Williamsburg.
                            
                            
                                Catherine Green, and Son,
                                
                                Annapolis.
                            
                            
                                William and Thomas Bradford,
                                }
                                in Philadelphia.
                            
                            
                                John Sparhawk,
                            
                            
                                Noel and Hazard,
                                }
                                in New-York.
                            
                            
                                John Holt,
                            
                            
                                James Lockwood, Bookseller, New-Haven;
                                }
                                Connecticut.
                            
                            
                                E. Watson, Printer, Hartford; Timothy
                            
                            
                                Green, Printer, New-London; Robertson
                            
                            
                                and Trumbull, Norwich,
                            
                            
                                John Carter, Printer, Providence;
                                }
                                Rhode-Island.
                            
                            
                                Solomon Southwick, Newport,
                            
                            
                                Isaiah Thomas, Edes and Gill, Boston;
                                }
                                Massachusetts-Bay.
                            
                            
                                Samuel Hall, Printer, Salem,
                            
                            
                                Daniel Fowle, Printer, Portsmouth,
                                
                                New-Hampshire.
                            
                        
                        
                            Subscribers for the book
                            
                                John Walker
                                Philip Mazzei
                                Jerman Baker. Chesterfield
                            
                            
                                George Gilmer
                                Thos. Jefferson
                            
                            
                                John Harvie
                                Charles Bellini
                                Thos. Fleming. Cumberland
                            
                            
                                Thos. Millar (Cumberld.)
                                Wm. Fleming Cumd.
                            
                            
                                Thomas M. Randolph
                            
                            
                            
                                Rolfe Eldridge
                                Henry Skipwith
                                Jas. Jones
                            
                            
                                Benj. Harrison
                                James P. Cocke
                                Thos. Nelson, jr.
                            
                            
                                Brand.[Brandon]
                                Edm: Randolph
                                Chas. Lewis
                            
                        
                        
                            List of papers for Hazard’s proposed collection
                            
                                1650
                                ‘A declaration of Lord Willoughby governor of Barbadoes and of his council against an act of parlia commerce with the Barbadoes Virginia, Bermudas, & Antigua.] 4th. vol. Polit. Regist. pa. 2. cited from 4th. vol. Neale’s hist. of the Puritans, Appendix No. 12.
                            
                            
                                1769. May. 17.
                                the petn. of H. B. of Virga. to k.
                            
                            
                                1772. Apr. 12.
                                do. see 3d. Salmon’s Modern hist. the substance of the Grant of Virginia to Sr. Walter Raleigh
                            
                            
                                
                                Treaty of Aix la Chapelle
                            
                            
                                1713. Apr. 28.
                                Treaty of Utrecht
                            
                            
                                
                                Treaty of Paris
                            
                            
                                
                                Capitulation at the taking Quebec.
                            
                            
                                1763. Oct.
                                the King’s proclamn. confirming the same.
                            
                            
                                1764. Dec. 18.
                                the petn. of Council and H. B. of Virga. to k.
                            
                            
                                
                                Grants to Ld. Fairfx
                            
                            
                                1764. Dec. 18.
                                Memorial of Council & H. B. to Lds.
                            
                            
                                
                                Remonstrance of H. B. to Commons.
                            
                            
                                
                                Treaties with Indians.
                            
                            
                                
                                Deeds of purchase of Indians
                            
                            
                                1765. Oct. 7.
                                Proceedings of the Congress held at New York
                            
                            
                                1765. May. 29.
                                Resolns. of the house of burgesses of Virga.
                            
                            
                                1765. Oct. 1.
                                Representn. of the Lds. Commissnrs. for trade &
                            
                            
                                
                                plantns. touching proceedgs. of Representves. Mass. bay
                            
                            
                                1765. Sep. 21.
                                Resolns. of Assembly of Pennsylva.
                            
                            
                                1768. Jan. 20.
                                Petn. of the Representves. of Mass. bay to King.
                            
                            
                                1768. Apr. 8.
                                the petn., memorial & remonstr. of Council & H. B. Virga.
                            
                            
                                [1607] Mar. 9.
                                4 Jac. 1. an ordinance & Constitn. enlarging the Council of the 2. colonies in Virga. & America and augmenting their authority. M.S. No. 1.
                            
                            
                                [1624] Sep. 18
                                22. Jac. 1. a Commn. to Sr. Fr. Wyatt to be governor & to Fras. West & others to be the council of Virga. M.S.
                            
                            
                                [1634] June 19
                                10. Car. 1. a Commn. concerning tobacco. M.S.
                            
                            
                                [1682] Nov. 27
                                34 Car. 2. a Commn. to Thos. Ld. Culpepper to be Lieutt. & Govr. Genl. of Virga. M.S.
                            
                            
                                [1674] Feb. 25
                                25. Car. 2 a demise of the colony of Virga. to the Earl of Arlington & Ld. Culpeper for 31 years M.S.
                            
                            
                                [1683] Sep. 28.
                                35. Car. 2 a Commn. to Ld. Howard of Effingham to be Lieutt. & Govr. Genl. of Virga. M.S.
                            
                            
                            
                                1606. Apr. 10.
                                Jac. 1. a grant to Sr. Thos. Gates & others of Virga.
                            
                            
                                1609 May. 23.
                                Jac. 1. a charter.
                            
                            
                                1611/12 Mar. 12
                                Jac. 1. a charter
                            
                            
                                1617.
                                Jac. [1] a commn. to Sr. Walter Ralegh
                            
                            
                                1621. July. 24.
                                An ordinance & constitution of the Treasurer council & company in England for a council of state & General Assembly. Stith.
                            
                            
                                1634.
                                A Commn. to the Archbp. of Cant. & 11 others for governing the American colonies.
                            
                            
                                1651. Mar. 17.
                                A Treaty
                            
                            
                                1621.
                                Jac. 1. a grant of Nova Scotia to Sr. Wm. Alexander.
                            
                            
                                1632.
                                Car. 1. a grant of Maryld. to Ld. Baltimore.
                            
                            
                                1664. Mar. 12.
                                Car. 2 a grant of New York to the D. of York a grant of New Jersey to do.
                            
                            
                                
                                a Conveiance of New Jersey by D. of York to Ld.
                            
                            
                                
                                Berkley & Sr. Geo. Carteret.
                            
                            
                                
                                a grant of Delaware counties to D. of Y.
                            
                            
                                
                                a conveiance of Delaware counties to Wm. Penn
                            
                            
                                1665.
                                Car. 2. a grant of the country including N. & S.
                            
                            
                                
                                Caroln. Georga. & the Floridas to the E. of Clarendon & al.
                            
                            
                                1681 Mar. 4.
                                Car. 2. a grant of Pennsylva. to Wm. Penn.
                            
                            
                                1620. Nov. 3.
                                a grant of New England to the Council of Plymouth.
                            
                            
                                1627. Mar. 19.
                                a grant of Massachusets bay by the Council of Plymouth to Sr. Henry Roswell & others
                            
                            
                                1628. Mar. 4.
                                Car. 1. a confirmn. of the grant of Mass. bay
                            
                            
                                1630.
                                Car. 1. a grant of Connecticut by Council of Plymouth to the E. of Warwick.
                            
                            
                                1630.
                                Car. 1. a confirmn. of the same [sd. to be in the petty bag office in Engld.]
                            
                            
                                1631. Mar. 19.
                                a conveiance of Connecticut by the E. of Warwick to Ld. Say & Seal & others. Smith’s Examn. of the [Connecticut Claim.]
                            
                            
                                1643
                                Articles of Union & Confederacy entd. into by Massachusets, Plymouth, Connecticut & New Haven. 1 Neale
                            
                            
                                1650
                                a final settlemt. of boundaries the Dutch New Netherlands & Connecticut.
                            
                            
                                1662. Apr. 23.
                                Charter of the Colony of Conn. Sm’s examn. App. 6.
                            
                            
                                1635. July. 18.
                                A Commn. from Ld. Say & Seal & others to John Winthrop to be governor of Connecticut. Smith vo. 2
                            
                            
                                1644.
                                Deed from George Fenwick to old Conn. jurisdiction.
                            
                            
                                1661.
                                Petn. of the Gen. Ct. at Hartford upon Connecticut for a charter. Smith’s examn. &c. App. 4
                            
                            
                                1635.
                                Car. 1. a grant to Duke Hamilton.
                            
                            
                                1664. Apr. 26.
                                Car. 2. a commn. to Colo. Nicholas & others to  settle disputes in N. England. Hutch’s hist. Mass. bay. App. pa. 537
                            
                            
                                1664. Dec. 1.
                                determn. of sd. Commrs. of boundary betw. D. of York & Conn. Sm’s. Exmn. App. 9.
                            
                            
                                [ ]
                                a Confirmn. of that boundary by the crown
                            
                            
                                1633. July 3.
                                a petn. of the planters of Virga. agt. the grant to Ld. Baltimore
                            
                            
                                1623.
                                a grant to Sr. Edmond Ployden of New Albion. mentd. Smith’s examn. 82.
                            
                            
                                1732.
                                Deed of Release by govmt. of Conn. to Govmt. of N.Y.
                            
                            
                                1664.
                                New Haven case. Sm’s. exmn. App. 20.
                            
                            
                                1688 [abt]
                                papers relating to taking away appeals to H. Burg. of Virga.
                            
                            
                                1674 (or thereabouts.)
                                Beverley [… re]monstrances agt. Charles 2 […] Southern Virga. sent to England by Ludwell which thou[gh …] kept dormant till now.
                            
                            
                                1651/2 Mar. 12.
                                The treaty betw. the h. of bu[. . . .]
                            
                            
                                1763.
                                The k’s proclamn. against settling on any lands on the waters westward of the Alleghany.
                            
                            
                                1680.
                                Public papers on the Separation of Co[. . . .] Removal of App [. . . .]
                            
                            
                                1765. May 29.
                                The Resolns. of H. B. and [… re]monstrances & Memorials to K. L. & […] time except the Petn. Meml. […] the Petn. of 1769. May. 17. & the Petn. [. . . .]
                            
                        
                    
                